Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a first insertion tool according to claim 1; and a second insertion tool according to claim 1”, however, claim 1 does not recite a “insertion tool” such that the recitation of “insertion tool” lacks antecedent basis rendering the claim indefinite.  Examiner has interpreted “insertion tool of claim 1” as “insert tool of claim 1”.
Claim 9 recites “a method for producing an insert tool” however, no method steps for producing an insert tool are recited.  Claim 9 further recites “in a second method stage, by means of in each case at least one method step” which is unclear.  Claim 9 further recites “adapting the base module to a handheld power tool, to a workpiece to be machined, and with a surface identifier.”  It is unclear what is meant by “adapting the base module…to a workpiece to be machined”.  Additionally, it is unclear what is meant by “adapting the base module…with a surface identifier.  Examiner has interpreted the claim as requiring mounting the base module to a handheld power tool, machining a workpiece, wherein the base module includes a surface identifier.
Claims 8 and 10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 12, 13, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9706338-A1, hereinafter WO’338, in view of DE-202015101369-U1, hereinafter DE’369.
Regarding claims 1 and 14, WO’338 discloses an insert tool (See Figure 6), comprising: a base module having (i) a first portion 102 which comprises a conveying helix 115,117, and (ii) a second portion which comprises a cutting body 118 (Note: the insert mounted on the body 102), the second portion 118 being connected to a first end of the first portion 102 in an integrally bonded manner (See Page 12, Paragraph 2) ; and an insertion end 104’ (See Figure 6).  WO’338 does not disclose wherein the base module is connected at a second end of the first portion to the insertion end in an integrally bonded manner.  DE’369 discloses a drill bit having a shank 1 integrally bonded to a drill body 2 via friction welding (See Abstract) (See Figure 4) (Note: the welding method may be that special arc welding, laser welding, or friction welding; See Translation).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify CA’705, in view of DE’369, such that the base module is connected at a second end of the first portion to the insertion end in an integrally bonded manner in order provide the base module with different material properties than that of the insertion end.
Regarding claim 2, WO’338 discloses wherein the insertion end 104’ takes the form of a cylinder shaft of an outer-edge shaft (See Figure 6).
Regarding claims 3 and 15, WO’338 discloses wherein the cutting body comprises a hard metal (Note: the insert is formed from powdered carbide) (See Page 12, Paragraph 2).
Regarding claim 4, WO’338 discloses wherein the cutting body (Note: the cutting insert mounted to the body 102) is machined by way of a grinding method in such a way that the cutting body has at least two ground faces 126,124 (See Figure 10a) (Page 16, paragraph 4).  
Regarding claim 5, WO’338 discloses wherein at least one of the at least two ground faces takes the form of a flank 126 (See Figure 10a).  
Regarding claim 6, WO’338 discloses wherein the cutting body (Note: the insert mounted to the distal end of the drill body) has four ground faces (See Figures 9 and 10a) (Note: each side of the cutting body includes a rake face and a clearance face).   
Regarding claim 7, WO’338, as modified, discloses the insert of claim 1 as set forth above.  It would have been obvious to a person of ordinary skill in the art to provide a second insertion tool wherein the base modules of the first insertion tool and the second insertion tool are designed to be substantially identical since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  WO’338 further discloses tools having different insertion ends (See Figure 1 and 6) (Note: the chucking end may have a spline or a cylindrical rotary end or other attachment means could be used; See Page 15, Paragraph 15).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first and second insertion tools to have different insertion ends as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 11, WO’338 discloses wherein the insert tool is a drilling tool (See Figure 6).  
Regarding claim 12, WO’338 discloses wherein the cutting body (Note: the insert mounted to the distal end of the drill body) has at least two rake faces 124 (Note: the insert includes a rake face on each side of the insert) (See Figure 8 and 9)  
Regarding claim 16, WO’338 discloses wherein the at least two ground faces take the form of rake faces 124 (See Figure 6 and 9) (Note: rake faces 124 are formed on both radial sides of the insert).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9706338-A1, hereinafter WO’338, in view of DE-202015101369-U1, hereinafter DE’369, further in view of DE-102010031091-A, hereinafter DE’091
Regarding claim 8, WO’338, as modified, discloses the system of claim 7 as set forth above.  WO’338 does not disclose wherein first insertion tool and the second insertion tool have different surface identifiers.  DE’091 discloses an identification means for tools for adjusting operational parameters of a power tool based on the identifier (See Abstract)  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’338, in view of DE’091, such that the first and second insertion tool have different surface identifiers in order to provide a means for easily adjusting the operational parameters of a power tool.
Regarding claims 9 and 10, WO’338 discloses a method for producing an insert tool, comprising: in a first method stage, providing a base module (See Figure 6), which has a basic body 102, which in particular comprises a conveying helix 115,117, and a cutting body (Note: the insert mounted to the end of the body 102); and in a second method stage, by means of in each case at least one method step, adapting the base module to a handheld power tool (Note: the shank 104’ is adapted to be mounted to a driving means and is fully capable of being used with a handheld power tool, See Page 15, Paragraph 1), to a workpiece to be machined (See Figure 6).  WO’338 does not disclose a surface identifier with information for adapting the base module to a handheld power tool, to a workpiece to be machined, and wherein the surface identifier is provided to a computing unit.  DE’091 discloses an identification means for adjusting operational parameters of a power tool (See Abstract) wherein a control unit 38 is arranged in a housing of a hand-held power tool and evaluates decoded information and the control unit actuates a drive unit of the power tool and adjusts operational parameters of the power tool based on the evaluated information (See Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’338, in view of DE’091, such that the base module includes a surface identifier in order to provide a means for easily adjusting the operational parameters of a power tool.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9706338-A1, hereinafter WO’338, in view of DE-202015101369-U1, hereinafter DE’369, further in view of Breeler (US 1,908,887).
Regarding claim 13, WO’338, as modified, discloses the insert tool of claim 1 as set forth above.  WO’338 does not disclose wherein the insert end is hardened.  Breeler discloses a tool including a shank wherein the shank is surface hardened (Page 1, Lines 29-53).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’338, in view of Breeler, such that the shank is hardened in order to increase the wear resistance of the shank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722